DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed region above the recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 3 recites “behind extremity” and should recite --behind the extremity--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 recites “backwall” and should recite --back wall--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 2 recites “defined an exterior wall” and should recite --defined by an exterior wall--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 11 and17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the side wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this be amended to --a side wall--.
Claim 9 recites “the recess having…a top wall separated from the top wall of the container such that a portion of the internal chamber is adjacent the bottom wall.”  The claim already makes reference of a bottom wall of the recess with respect to the bottom wall of the container and therefore it is unclear how the top wall of the recess would relate to the bottom wall as claimed.  It is believed that application meant to recite --the top wall-- in this limitation, and the claim has been interpreted as such for the purpose of the application of prior art.
Claim 11 recites the limitation "the entry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this be amended to --an entry--.
Claim 11 recites “wherein the top wall of the container defines a top wall” and it is unclear what this limitation adds to the claim.
Claim 17 recites “wherein cooling comprises freezing the water” and it is unclear what step of cooling applicant is referencing as claim 16 has a step of cooling a fluid and/or gel and a step of cooling the portion of the extremity.  For the purpose of the application of prior art this limitation has been interpreted as referencing cooling a fluid and/or gel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,143,064 to Cochran (Cochran).
Regarding claim 1, Cochran teaches a cold block (10) for cooling an extremity (abstract), comprising a container (11) defining an internal chamber (18) configured to contain a cold material (Col. 3, lines 61-63), and a recess (Fig. 3) defined in the container, the recess being defined by an exterior surface of the container, surrounded, in part, by the internal chamber, the recess being configured to receive an extremity of a person and cool the extremity when a cold material is within the internal chamber (Col. 3, line 50-Col. 4, line 13).
Regarding claim 2, Cochran teaches the cold block of claim 1 as well as wherein the exterior surface defines an entry (12) for a fluid through the exterior surface to the internal chamber.
Regarding claim 4, Cochran teaches the cold block of claim 1 as well as wherein the container comprises a side wall (14), wherein the recess is defined in the side wall (Fig. 3).

Regarding claim 6, Cochran teaches the cold block of claim 5 as well as wherein the recess has a first side wall (Figs. 3 and 5 annotated below) defined, in part, by a second portion of the exterior surface of the side wall of the container (Figs. 3 and 5 annotated below), the first side wall being configured to be adjacent to a first side of the extremity when the extremity is received in the recess (Figs. 3 and 5 annotated below), a second portion of the internal region is adjacent the second portion of the exterior side wall (Figs. 3 and 5 annotated below), the recess has a second side wall (Figs. 3 and 5 annotated below) defined, in part, by a third portion of the exterior surface of the side wall of the container, opposite the second side wall, the second side wall being configured to be adjacent to a second side of the extremity opposite the first side when the extremity is received in the recess (Figs. 3 and 5 annotated below) and a third portion of the internal chamber is adjacent the second side wall of the exterior surface of the side wall (Figs. 3 and 5 annotated below).
Regarding claim 7, Cochran teaches the cold block of claim 6 as well as wherein the recess has a top wall (Figs. 3 and 5 annotated below) defined, in part, by a fourth portion of the exterior surface of the side wall of the container, the top wall being configured to be above the extremity when the extremity is received in the recess (Figs. 
Regarding claim 8, Cochran teaches the cold block of claim 7 as well as wherein the recess has a back wall (Fig. 3 annotated below) defined by a fifth portion of the exterior surface of the side wall of the container (Fig. 3 annotated below), the back wall being configured to be behind the extremity when the extremity is received in the recess (Fig. 3 annotated below), and a fifth portion of the internal chamber is adjacent to a front of the extremity when the extremity it received in the recess (Fig. 3 annotated below).
Regarding claim 9, Cochran teaches a cold block (10) for cooling an extremity (abstract) comprising a bottom wall (Fig. 5 annotated below), a top wall (Fig. 5 annotated below), at least one side wall (14 and 15) between the bottom wall and the top wall (Figs. 3 and 5), the bottom wall, the top wall and the at least one side wall being connected to form a container (11) having an internal chamber (18) configured to receive a coolable material (Col. 3, line 50-Col. 4, line 13), one of the at least one side walls (14) defining a recess extending into the internal chamber (Figs. 3 and 5), the recess configured to receive an extremity of a person, the recess having a bottom wall (Fig. 5 annotated below) separated from the bottom wall of the container such that a portion of the internal chamber is adjacent the bottom wall (Fig. 5 annotated below), a top wall (Fig. 5 annotated below) separated from the top wall of the container such that a portion of the internal chamber is adjacent the top wall (Fig. 5 annotated below), a first side wall (Fig. 5 annotated below) separated from the at least one side wall of the container such that a portion of the internal chamber is adjacent the first side wall (Fig. 5 annotated below), a second side wall (Fig. 5 annotated below) separated from the at 
Regarding claim 10, Cochran teaches the cold block of claim 9 as well as wherein the at least one side wall of the container comprises a first pair of opposing side walls (left and right side walls) and a second pair of opposing side walls (14 and back wall).
Regarding claim 13, Cochran teaches the cold block of claim 9 as well as wherein the back wall includes at least one indent toward the external chamber to receive a toe (Fig. 3 annotated below).
Regarding claim 14, Cochran teaches the cold block of claim 9 as well as wherein the bottom wall includes at least one groove to receive at least a portion of the extremity (Fig. 3 annotated below).
Regarding claim 15, Cochran teaches the cold block of claim 9 as well as wherein the at least one side wall of the container defining the recess includes a recessed region above the recess, configured to accommodate a portion of a leg proximate the foot (Fig. 3).





    PNG
    media_image1.png
    723
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    826
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of US 2008/0288033 A1 to Mason et al. (Mason).
Regarding claim 3, Cochran teaches the cold block of claim 2, but not a plug to close the entry.  Mason teaches an analogous cold block (reservoir 138) which includes a relatively wide accessible entry (opening 24) at the top for addition or withdrawal of the heat transfer fluid ([0038]).  The cold block (138) is provided with a fitted removable plug (lid 26) which enables the user to selectively cover the entry (opening 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have included the plug (opening 24) of Mason with the cold block of Cochran so as to reduce the degree of heat transfer between the heat transfer fluid residing in the interior of the cold block and the ambient atmosphere of the surrounding environment as taught by Mason ([0038]).
Regarding claim 11, Cochran teaches the cold block of claim 9 as well as wherein the top wall of the container defines a top wall (Fig. 5 annotated above) defining an entry (12) defined through the top wall into the chamber (Fig. 5 annotated above), but not wherein the cold block further comprising a plug to close the entry.  Mason teaches an analogous cold block (reservoir 138) which includes a relatively wide accessible entry (opening 24) at the top for addition or withdrawal of the heat transfer fluid ([0038]).  The cold block (138) is provided with a fitted removable plug (lid 26) which enables the user to selectively cover the entry (opening 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have included the plug (opening 24) of Mason with the cold block of Cochran so as to reduce the degree of heat transfer between the heat transfer fluid residing in the interior of the cold block and the ambient atmosphere of the surrounding environment as taught by Mason ([0038]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran.
Regarding claim 12, Cochran teaches the cold block of claim 9, as well as that optimum dimensional relationships for the parts, to include variations in size, material, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (Col. 4, lines 30-38), but not specifically wherein the top wall of the recess is downwardly tapered toward the back wall.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the different portions of the recess of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Mason and Effects of Cryotherapy on Objective and Subjective Symptoms of Paclitaxel-Induced Neuropathy: Prospective Self-Controlled Trial authored by Hanai et al. (Hanai, see attached article).
Regarding claims 16 and 18, Cochran teaches a method of using a container (11) defining an internal chamber (18) and a recess defined by an exterior wall of the container (Fig. 3), the recess being surrounded, in part, by the internal chamber (Figs. 3 and 5), the method comprising cooling a fluid and/or gel in the container (Col. 4, lines 17-20), placing a portion of an extremity in the recess in the container (Col. 4, lines 14-16), cooling the portion of the extremity placed in the recess (Col 4, lines 14-20).  However, Cochran is silent with respect to the container being fluid-tight and undergoing 
Mason teaches an analogous cold block (reservoir 138) which includes a relatively wide accessible entry (opening 24) at the top for addition or withdrawal of the heat transfer fluid ([0038]).  The cold block (138) is provided with a fitted removable plug (lid 26) which enables the user to selectively cover the entry (opening 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have included the plug (opening 24) of Mason with the cold block of Cochran so as to reduce the degree of heat transfer between the heat transfer fluid residing in the interior of the cold block and the ambient atmosphere of the surrounding environment as taught by Mason ([0038]).
Hanai teaches chemotherapy-induced peripheral neuropathy is a dose-limiting and disabling side effect of taxane anticancer agents (background) and that cryotherapy of the hands and feet using frozen gloves and socks (methods) is useful for preventing both the objective and subjective symptoms of chemotherapy-induced peripheral neuropathy and resultant dysfunction (conclusions).  The cryotherapy hand and foot devices were used from 15 minute before paclitaxel administration to 15 minutes after the infusion was complete for a total of 90 minutes (methods).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cooling of Cochran in conjunction with chemotherapy so as to prevent both the objective and subjective symptoms of chemotherapy-induced peripheral neuropathy and resultant dysfunction as taught by Hanai.

Regarding claim 19, Cochran in view of Mason and Hanai teaches the method of claim 16 as well as cooling the extremity in the recess by frozen fluid surrounding all sides of the portion of the extremity in the recess (Col. 4, lines 17-20).
Regarding claim 20, Cochran in view of Mason and Hanai teaches the method of claim 16 as well as Hanai teaching simultaneous cooling of at least two extremities (methods).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least two of the containers of Cochran so as to prevent both the objective and subjective symptoms of chemotherapy-induced peripheral neuropathy and resultant dysfunction as taught by Hanai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794